UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 000-24547 Scientific Learning Corporation (Exact name of registrant as specified in its charter) Delaware 94-3234458 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 300 Frank H. Ogawa Plaza, Suite 600 Oakland, California 94612 (510) 444-3500 (Address of Registrant’s principal executive offices, including zip code, and telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. (See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of April 15, 2010, there were 18,397,656 shares of Common Stock outstanding. SCIENTIFIC LEARNING CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 PAGE PART 1.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Cash Flows 5 Notes to Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4T. Controls and Procedures 18 PART II.OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5 Other Information 24 Item 6. Exhibits 25 Signature 26 Page 2 Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Scientific Learning Corporation CondensedBalance Sheets (In thousands) Unaudited March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred revenue, long-term Other liabilities Total liabilities Stockholders' equity : Common stock and addditional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss (9 ) - Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. Page 3 Index Scientific Learning Corporation Condensed Statements of Operations (In thousands, except per share amounts) Unaudited Three months ended March 31, Revenues: Products $ $ Service and support Total revenues Cost of revenues: Cost of products Cost of service and support Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss ) ) Interest and other income, net 16 61 Loss before income taxes ) ) Provision for income taxes 46 29 Net loss $ ) $ ) Basic and diluted net loss per share: $ ) $ ) Shares used in computing basic and diluted net loss per share See accompanying notes. Page 4 Index Scientific Learning Corporation Condensed Statements of Cash Flows (In thousands) Unaudited Three months ended March 31, Operating Activities: Net loss $ ) $ ) Items to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities: Accounts receivable Prepaid expenses and other current assets ) ) Other assets ) 68 Accounts payable ) 51 Accrued liabilities ) ) Deferred revenue ) ) Other liabilities 50 31 Net cash used in operating activities ) ) Investing Activities: Purchases of property and equipment, net ) ) Purchases of short-term investments ) - Additions to capitalized software - ) Net cash used in investing activities ) ) Financing Activities: Borrowings under bank line of credit - Proceeds from issuance of common stock, net Net cash provided by financing activities Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. Page 5 Index Notes to Condensed Financial Statements 1. Summary of Significant Accounting Policies Description of Business Scientific Learning Corporation develops, distributes and licenses technology that accelerates learning by improving the processing efficiency of the brain. Our patented products build learning capacity by rigorously and systematically applying neuroscience-based learning principles to improve the fundamental cognitive skills required to read and learn. To facilitate the use of our products, we offer a variety of on-site and remote professional and technical services, as well as phone, email and web-based support.We sell primarily to K-12 schools in the United States through a direct sales force. All of our activities are in one operating segment. We were incorporated in 1995 in the State of California and were reincorporated in 1997 in the State of Delaware. Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States, requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. To the extent that there are material differences between these estimates and actual results, our financial statements could be affected. Interim Financial Information The interim financial information as of March 31, 2010 and for the three months ended March 31, 2010 and 2009 is unaudited, and includes all necessary adjustments, which consisted only of normal recurring adjustments for a fair presentation of our financial position at such date and our results of operations and cash flows for those periods.The balance sheet as of December 31, 2009 has been derived from audited financial statements at that date but does not include all of the information and notes required by generally accepted accounting principles (“GAAP”) for annual financial statements.In addition, the results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results for the entire fiscal year ending December 31, 2010, or for any other period. These condensed financial statements and notes should be read in conjunction with our audited financial statements and notes thereto and Management’s Discussion and Analysis of Financial Condition and Results of Operations, contained in our Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission. Net Loss per Share Basic net loss per share is computed using the weighted-average number of common shares outstanding during the period. Diluted net loss per share reflects the potential dilution of securities by adding common stock equivalents (computed using the treasury stock method) to the weighted-average number of common shares outstanding during the period, if dilutive. Potentially dilutive securities of 3,075,355 and 3,585,854 have been excluded from the computation of diluted net loss per share in the three month periods ending March 31, 2010 and 2009, respectively, as their inclusion is antidilutive. Page 6 Index Notes to Condensed Financial Statements 1. Summary of Significant Accounting Policies (continued) The following table sets forth the computation of net loss per share (in thousands, except per share data): Three Months Ended March 31, Net loss $ ) $ ) Weighted average shares used in calculation of basic net loss per share Effect of dilutive securities: Effect of dilutive securities: Employee stock options and awards - - Weighted-average basic and diluted common shares Net loss per common share - basic and diluted $ ) $ ) Recent Accounting Pronouncements In January 2010 the FASB issued Accounting Standards Update No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820) - Improving Disclosures about Fair Value Measurements “which amends Subtopic 820-10 to require new disclosures and update existing disclosures.This update is intended to provide a greater level of information and more robust disclosures about valuation techniques and inputs to fair value measurements. ASU 2010-06 became effective beginning with our first quarter of 2010 and did not have a material impact on our financial condition or results of operations. 2. Restructuring On September 1, 2009, we announced a plan to consolidate our product development and product management functions in our Oakland, California headquarters. Under this plan, we closed our Waltham, Massachusetts office and most Waltham employees left the company by the end of 2009. We notified the employees affected by the workforce reduction on September 1, 2009. Our lease on the Waltham office expires on September 30, 2011. In January 2010, we signed an agreement to sublease the property until October 2010. These restructuring costs were mainly recorded under Research and Development in our Statement of Operations. We expect to pay the remaining employee costs by September 2010 and the facility costs through September 2011.Accrued costs are shown in the following table (dollars in thousands): Employee costs Facility costs Total Accrued at December 31, 2009 $
